Citation Nr: 0922572	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-14 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to 
September 1963, and from January 1964 to May 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO), which denied the benefit sought on appeal.

In March 2009, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.


FINDING OF FACT

The competent medical evidence does not show that the Veteran 
has, due to service-connected disability, the claimed loss or 
permanent loss of use of one or both feet or both hands, or 
ankylosis of one or both knees or one or both hips. 


CONCLUSION OF LAW

The criteria for automobile and adaptive equipment or for 
adaptive equipment only have not been met.  38 U.S.C.A. 
§§ 3902, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.350(a), 3.808, 4.63 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2006 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address the effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that the benefit is being denied, and hence no 
effective date will be assigned.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  

The Veteran was not provided a VA examination.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the medical evidence of record, as discussed 
below, reflects that that Veteran does not satisfy the 
criteria for the claimed benefit.  Thus, there is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he is entitled to automobile and 
adaptive equipment or for adaptive equipment only.  He 
asserts that he needs a van that can transport his scooter 
and keep it dry when it rains.  He uses a scooter to move 
around, cannot walk without his cane, and can walk only short 
distances without his right leg brace.  He relates that he 
has had trouble walking since his strokes.  

The relevant law provides that a certification of eligibility 
for financial assistance in the purchase of one automobile or 
other conveyance and of basic entitlement to necessary 
adaptive equipment will be made where a Veteran who, due to a 
service-connected disability, has: (i) the loss, or permanent 
loss of use, of one or both feet; (ii) the loss or permanent 
loss of use of both hands; or (iii) permanent impairment of 
vision in both eyes, resulting in (1) central visual acuity 
of 20/200 or less in the better eye, with corrective glasses, 
or, (2) central visual acuity of more than 20/200 if there is 
a field defect in which the peripheral field has contracted 
to such an extent that the widest diameter of the visual 
field subtends an angular distance no greater than twenty 
degrees in the better eye.  38 U.S.C.A. § 3902; 38 C.F.R. 
§ 3.808.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved. Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.  

For adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is 
sufficient to show entitlement.  38 U.S.C.A. § 3902; 
38 C.F.R. § 3.808.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for automobile and adaptive equipment or for 
adaptive equipment only.  

The Veteran is service-connected for peripheral neuropathy of 
the right lower extremity associated with diabetes mellitus 
with cataracts, peripheral neuropathy left lower extremity 
associated with diabetes mellitus with cataracts, fracture 
left elbow, diabetes mellitus with cataracts, right knee 
trauma, coronary artery disease, amputation 5th left toe 
associated with diabetes mellitus and cataracts, and erectile 
dysfunction associated with diabetes mellitus with cataracts.

The Veteran also has non-service-connected hypertension and 
left thalamic infarct with residual right-sided hemi paresis.  

The competent medical evidence does not support the Veteran's 
claim.  It simply does not show that the Veteran has, due to 
service-connected disability, the claimed loss or permanent 
loss of use of one or both feet or both hands, or service-
connected ankylosis of one or both knees or one or both hips.  
38 C.F.R. § 3.808.

A February 2006 VA progress note relates that the Veteran 
needed a handicapped van and adaptive equipment because of 
his stroke and paralysis of the right side of his body.  A 
September 2006 statement from the Veteran's VA primary 
physician relates that the Veteran's right upper extremity 
was functionally useless and he should be considered eligible 
for all adaptive equipment and instruments of daily living.  
These reports do not support the Veteran's claim, as his 
right-sided stroke and paralysis are not service-connected.  

A November 2006 VA progress note relates that the Veteran is 
ambulatory and could walk 22 feet x3.  His gait was unsteady 
but not markedly different from previous evaluations.  He had 
been able to walk 15 feet in 2002.  This report does not 
support the Veteran's claim, as it reflects that he does not 
have the loss of use of one or both feet.

The Board is aware of the Veteran's own assertions in support 
of his claim.  However, these contentions do not support his 
claim.  The Veteran himself is not competent to provide an 
opinion requiring medical knowledge or a clinical examination 
by a medical professional.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Moreover, to the 
extent that the Veteran can testify as to observable 
symptoms, see Falzone v. Brown, 8 Vet. App. 398, 405 (1995), 
his testimony and observations are outweighed by the VA 
evidence, as discussed above.  In fact, during the March 2009 
hearing the Veteran testified that he was able to walk, 
albeit with a cane, and for short distances.  Nevertheless, 
such ability shows that he has not lost use of either foot.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to an automobile and adaptive equipment or for 
adaptive equipment only.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


